UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION

AJA LAUREN HUGHES PLAINTIFFS
V. Civil No. 1:18-cv-00126-GHD-RP
THIRD UNION FINANCE, INC. DEFENDANT

 

ORDER DISMISSING CASE BY REASON OF SETTLEMENT

 

The Court has been advised by counsel that this action has been settled or is in the
process of being settled. Therefore, it is not necessary that the action remain upon the
calendar of the court.

The Court ORDERS that the action is DISMISSED without prejudice. The Court
retains complete jurisdiction to vacate this order and to reopen the action upon cause shown
that settlement has not been completed and further litigation is necessary.

so oRDERED, this mee’??[ day OfJanuary, 2019.

jan l~l. Sa»;.oe...

SENIOR U.S. DISTRICT JUDGE

